DISMISS; and Opinion Filed July 14, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00263-CV

                  IN THE INTEREST OF J.E.A. AND K.D.A., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-00953

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans
       When the reporter’s record in this case had not been timely filed, we sent appellant a

letter, dated April 23, 2014, advising him that we would submit the appeal without a reporter’s

record unless appellant provided documentation that he had (1) requested preparation of the

reporter’s record and (2) paid or made arrangements to pay for the reporter’s fee or had been

found to be entitled to proceed without payment of costs. Appellant did not provide the required

documentation.

       On May 9, 2014, we ordered the case submitted without a reporter’s record and ordered

appellant to file his brief on or before June 8, 2014. We cautioned appellant that the failure to

file a brief would result in this appeal being dismissed without further notice. To date, appellant

has not filed a brief or otherwise corresponded with this Court regarding the status of his appeal.
        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE



140263F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.E.A. AND                         On Appeal from the 254th Judicial District
K.D.A., CHILDREN                                      Court, Dallas County, Texas
                                                      Trial Court Cause No. 11-00953.
No. 05-14-00263-CV                                    Opinion delivered by Justice Evans,
                                                      Justices Fillmore and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Ivy Allen recover her costs of this appeal from appellant
Jonathan Allen.


Judgment entered this 14th day of July, 2014.




                                                –3–